DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Claim Objections
Claim 9 is objected to because the claim appears to contain an editorial error.  Going forwards with examination, the claim is interpreted to be:
--The article of apparel of claim 8, wherein the repeating series of openings have a generally circular shape.--
Appropriate correction is required.

Double Patenting
Claims 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In order to overcome the objection, claim 2 could be cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 4-11 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukui (US 2012/0024014 A1) in view of Magill et al. (GB 2291011 A).
1.    Fukui teaches an article of apparel 10(20) having a tubular knit textile region 10(20) comprising (See figs. 1, 2, reproduced and annotated below):
a plurality of rows (1-4) of interlocked loops (21, 22 or A, B) that are formed from yarn (25), respective ones of the interlocked loops (21, 22) comprising a first (left) side portion, a second (right) side portion, and a connecting (middle) portion that connects the first side portion with the second side portion, the plurality of rows (1-4) of interlocked loops comprising at least a first row (1), a second row (2), and a third row (3);
a plurality of channels (w1-w3) formed between adjacent ones of the plurality of rows (1-4) of interlocked loops, the plurality of channels (w1-w3) comprising at least a first channel (w1) and a second channel (w2); and 
an exterior surface of the tubular knit textile region 10(20),
wherein the first row (1) is adjacent to the second row (2) and the second row (2) is adjacent to the third row (3), the first channel (w1) extends between the first and second rows (1, 2), and the second channel (w2) extends between the second and third rows (2, 3),
wherein the plurality of rows (1-4) and channels (w1-w3) are oriented in a longitudinal direction generally parallel with a longitudinal axis of the tubular knit textile region 10(20) and extend along a length of the tubular knit textile region (as evident from figs. 1, 2), 

wherein a plurality of base channel portions (C) are formed from the portions of yarn (25) that extend across the first channel (w1) and the second channel w2 (as seen at least in fig. 2), and
wherein the at least a portion of the exterior surface of the tubular knit textile region 10(20) has a relaxed state and an expanded state (enabled by the structures and constructions recited above of the tubular knit textile region 10(20), which may be a sock shown in fig. 1, or a garment used on a person’s body section other than a leg; Par. 0073).

    PNG
    media_image1.png
    1093
    549
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    860
    722
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    957
    407
    media_image3.png
    Greyscale
Magill et al. teaches an article of apparel (6), which may be a T-shirt (6) shown in Magill figs. 1, 2 (reproduced herein), or a sock 10(20) shown in Fukui figs. 1, 2 (above), or any garment used on a person.  As evident from at least Magill and Fukui figures 1, 2, the T-shirt 6 or sock 10(20) may have a tubular knit textile region, a plurality of rows (1-4), a plurality of channels (w1-w3), a plurality of base channel portions (C), and at least a portion of an exterior surface of the tubular knit textile region; wherein the at least a portion of the exterior surface of the tubular knit textile region has a relaxed state and an expanded state (as discussed above).
As shown at least in Magill figs. 1, 2, an inkjet print head 2 of a printing system applies printed ink.  The inkjet print head 2 is on a mast 3 of a base 4 on a track 5, and displaceable parallel to the at least a portion of the exterior surface of the T-shirt 6, so as to print a desired pattern thereon.  
 The T-shirt 6 is mounted in tension, on a tubular support 1 of the printing system, thus is stretched to be a bigger T-shirt 6 on the tubular support 1.  Abiding a physical law of mass conservation, the yarns and loops forming the T-shirt 6 must change shape such that at least some portions of their previously unexposed portions, including the base channel portions C, are now exposed base channel portions C (so as to help cover a bigger area of the bigger T-shirt 6).
The print head 2 applies ink to cover the at least a portion of the exposed portions of the T-shirt 6.  

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Magill teaching to Fukui by using the same or similar printing system (taught by Magill), in order to print a desired pattern on the article of apparel 10(20).  As a result, a printed ink would be applied to at least a portion of an exterior surface of the tubular knit textile region 10(20), the printed ink covering at least a portion of the first row (1), the second row (2), and the third row (3), and wherein the printed ink covers at least a portion of the plurality of the base channel portions (C) that are unexposed when the article of apparel 10(20) is in the relaxed state (as claimed).

2 (having the same subject matters of claim 1).
Fukui as modified teaches the article of apparel of claim 1, wherein a portion of yarn (25) that forms a first interlocked loop (21) of the first row (1) extends across the first channel (w1) to form a second interlocked loop (22) of the second row (2) and from the second interlocked loop (22) across the second channel (w2) to form a third interlocked loop of the third row 3 (as seen at least in Fukui fig. 2).

4.    Fukui as modified teaches the article of apparel of claim 1, wherein the tubular knit textile region 10(20) comprises a warp knit textile (e.g., a sock shown in Fukui fig. 1).

5.    Fukui as modified teaches the article of apparel of claim 1, wherein the tubular knit textile region 10(20) comprises a seamless knit textile (e.g., a sock shown in Fukui fig. 1).



7.    Fukui as modified teaches the article of apparel of claim 6, wherein the printed ink is applied while the tubular knit textile region is expanded in the lateral direction (as evident at least from Magill fig. 2)
Note that the claim appears to recite a method of making which is not part of any structures of the article of apparel being claimed.  Therefore, the claim appears to provide no further limitation regarding the article of apparel.  Fukui as modified meets the claim for teaching all the recited structures.  That is to say, Fukui as modified teaches the article of apparel having all the recited structures regardless of how the article of apparel is made, therefore Fukui as modified meets the claim for the article of apparel.

8.    Fukui as modified teaches the article of apparel of claim 1, wherein the tubular knit textile region 10(20) includes a repeating series of openings A, B (inside the interlocked loops, as seen at least in Fukui fig. 2 above).

9.    Fukui as modified teaches the article of apparel of claim 8, wherein the repeating series of openings (A, B) have a generally circular shape A (as seen at least in Fukui fig. 2 above).

10.    Fukui as modified teaches the article of apparel of claim 9, wherein the repeating series of openings (A, B) have a non-circular shape B (as seen at least in Fukui fig. 2 above).



Fukui as modified teaches an article of apparel having a tubular knit textile region comprising:
a plurality of rows (1-4) of interlocked loops (21, 22) that are formed from yarn (25), respective ones of the interlocked loops (21, 22) comprising a first (left) side portion, a second (right) side portion, and a connecting (middle) portion that connects the first side portion with the second side portion, the plurality of rows (1-4) of interlocked loops comprising at least a first row (1), a second row (2), and a third row (3);
a plurality of channels (w1-w3) formed between adjacent ones of the plurality of rows (1-4) of interlocked loops, the plurality of channels (w1-w3) comprising at least a first channel (w1) and a second channel (w2); and
a printed ink applied to at least a portion of an exterior surface of the tubular knit textile region 10(20), the printed ink covering at least a portion of the first row (1), the second row (2), and the third row (3);
wherein the first row (1) is adjacent to the second row (2) and the second row (2) is adjacent to the third row (3), the first channel (w1) extends between the first and second rows (1, 2), and the second channel (w2) extends between the second and third rows (2, 3),
wherein a portion of yarn (25) that forms a first interlocked loop (21) of the first row (1) extends across the first channel (w1) to form a second interlocked loop (22) of the second row (2) and from the second interlocked loop (22) across the second channel (w2) to form a third interlocked loop of the third row (3),
wherein a plurality of base channel portions (C) are formed from the portions of yarn (25) that extend across the first channel (w1) and the second channel (w2), and
wherein the at least a portion of the exterior surface of the tubular knit textile region 10(20) has a relaxed state and an expanded state, and the printed ink covers at least a portion of the plurality of the base channel portions (C) that are unexposed when the article of apparel is in the relaxed state (See discussion above in claim 1).

Fukui as modified teaches the article of apparel of claim 11, wherein the plurality of rows (1-4) and channels (w1-3) are oriented in a longitudinal direction generally parallel with a longitudinal axis of the tubular knit textile region 10(20) and extend along a length of the tubular knit textile region (as evident from Fukui figs. 1, 2).

14 (having equivalent subject matters of claim 4).    
Fukui as modified teaches the article of apparel of claim 11, wherein the tubular knit textile region 10(20) comprises a warp knit textile (e.g., a sock shown in Fukui fig. 1).

15 (having equivalent subject matters of claim 5).
Fukui as modified teaches the article of apparel of claim 11, wherein the tubular knit textile region 10(20) comprises a seamless knit textile (e.g., a sock shown in Fukui fig. 1).

16 (having equivalent subject matters of claim 6).
Fukui as modified teaches the article of apparel of claim 11, wherein the tubular knit textile region 10(20) is expandable in a first (lateral) direction that is generally transverse to a second (longitudinal) direction in which the plurality of rows (1-4) and channels (w1-w3) extend, and a width of the rows (1-4) increases as the tubular knit textile region is expanded in the first (lateral) direction (as a matter of mass conservation, and/or as evident from the structures and constructions shown in at least in Fukui figs. 1, 2).
 
17 (having equivalent subject matters of claim 7).
Fukui as modified teaches the article of apparel of claim 16, wherein the printed ink is applied while the tubular knit textile region 10(20) is expanded in the first direction (See discussion above in claim 7).

Fukui as modified teaches the article of apparel of claim 11, wherein the tubular knit textile region 10(20) includes a plurality of repeating openings (A, B) formed therein having a first geometric shape A (as seen at least in Fukui fig. 2 above).

19.    Fukui as modified teaches the article of apparel of claim 11, wherein the first geometric shape (A) is an elongated hexagon (as seen at least in Fukui fig. 2 above).

Response to Arguments
Applicant’s arguments, see Amendment and Response, filed on 3/30/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC § 103 have been fully considered but they are not persuasive.
Independent claims 1 and 11 recite subject matters which are identical to the subject matters rejected in the final Office action of 12/30/2020.  Independent claims 1 and 11 recites no other subject matters.  Accordingly, the above rejections are essentially the same as, or equivalent to, the rejections presented in the same final Office action.
Contrary to applicant’s argument, Fukui indeed teaches “a portion of yarn (25) that forms a first interlocked loop (21) of the first row (1) extends across the first channel (w1) to form a second interlocked loop (22) of the second row (2) and from the second interlocked loop (22) across the second channel (w2) to form a third interlocked loop of the third row 3 (as seen at least in Fukui fig. 2).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 5, 2021